Citation Nr: 0023372	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for retrolisthesis of L5-
S1.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to May 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1995, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for retrolisthesis 
of L5-S1.  The veteran subsequently perfected an appeal of 
that decision.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to service 
connection for mechanical low back pain.  However, in a July 
1998 rating decision, the RO granted this claim.  Because the 
benefit sought on appeal has been granted, this issue is no 
longer before the Board for appellate consideration.  

In an August 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development to the best of the RO's ability, the RO again 
denied the veteran's claim of entitlement to service 
connection for retrolisthesis of L5-S1.  Accordingly, this 
case is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
had retrolisthesis of L5-S1 during his period of active 
service.

2.  The veteran's claim is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
retrolisthesis of L5-S1 is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim of 
entitlement to service connection for a low back condition in 
February 1995 on the basis that the condition existed prior 
to his entry into service and was not aggravated therein.  In 
August 1997 the Board remanded the claim so that certain 
service records could be obtained and an examination could be 
held.  The RO scheduled an examination for February 1998, but 
the veteran failed to report and attempts to contact him were 
unsuccessful because his phone was disconnected.  In a July 
1998 decision the RO separated his claim into two claims - 
one for mechanical low back pain and one for retrolisthesis, 
granting the former and denying the latter.  The RO based its 
denial of his claim pertaining to retrolisthesis on a finding 
that retrolisthesis was a congenital and developmental 
condition for which compensation is not available.   In June 
2000 his accredited representative submitted a statement in 
his behalf; this statement also noted that all attempts to 
contact the veteran had been unsuccessful. 

Initially, the Board notes that because the veteran failed to 
report for the scheduled February 1998 examination and has 
made no attempt to re-schedule the examination or show cause 
why he did not attend, the Board must make a decision based 
on the evidence of record.  38 C.F.R. § 3.655 (1999).  In any 
case, the record reveals that the veteran cannot be located, 
thus, any attempts at further development of the record in 
the form of examinations would be futile.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
retrolisthesis of L5-S1 is not well grounded.  Although the 
RO did not specifically state that it denied the veteran's 
claim on the basis that it was not well grounded, the Board 
concludes that deciding the claim on this basis herein is not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
By denying the claim on the merits, the RO accorded the claim 
a broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded. 

Service medical records show that the veteran's spine was 
found normal on his induction examination in October 1991, 
and orthopedic examinations conducted to evaluate a knee 
condition failed to note any back problems at this time.  
During service he was treated on a fairly regular basis for 
complaints of low back pain, with diagnoses of chronic low 
back pain, low back strain, and mechanical low back pain.  
The veteran was discharged due to physical disability in May 
1994 based on the findings of a physical evaluation board 
(PEB) which diagnosed mechanical low back pain, existing 
prior to entry.  A post-service VA examination report dated 
in August 1994 VA shows that the veteran had chronic lumbar 
back pain of undetermined etiology and retrolisthesis of L5-
S1 by x-ray.  The x-ray findings themselves indicate mild 
retrolisthesis of L5-S1.  

A review of the record reveals that there is no competent 
evidence of record indicating that the veteran had 
retrolisthesis during his period of active service, his first 
diagnosis of this condition was in August 1994 after his 
discharge.  Moreover, even if retrolisthesis was present in 
service, there is no medical evidence of any symptomatology 
related to his retrolisthesis, all his symptoms have been 
attributed to his mechanical low back pain and compensated 
under his service-connected evaluation for that disability.  
The PEB based his discharge solely on his mechanical low back 
pain which was attributed to a motor vehicle accident prior 
to entry, and subsequent medical evidence does not relate his 
pain and other symptoms to his retrolisthesis.  Accordingly, 
the Board finds that the veteran's claim of entitlement to 
service connection for retrolisthesis of L5-S1 is denied.


ORDER

Entitlement to service connection for retrolisthesis of L5-S1 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

